Citation Nr: 0927621	
Decision Date: 07/24/09    Archive Date: 07/30/09

DOCKET NO.  04-41 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for schizoaffective disorder.

2.  Entitlement to a disability rating in excess of 20 
percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1964 to January 
1966 and from December 1969 to September 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which increased the Veteran's 
disability ratings for schizoaffective disorder to 30 percent 
and for bilateral hearing loss to 20 percent.  
 
In a statement dated on February 16, 2006 and received by the 
RO on February 27, 2006, the veteran stated that he desired 
to withdraw his request for a hearing before a Veterans Law 
Judge at the RO (Travel Board hearing).  His request for a 
hearing is considered withdrawn.  38 C.F.R. § 20.704(e) 
(2008).  

The issue of entitlement to a disability rating in excess of 
30 percent for schizoaffective disorder is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
Agency of Original Jurisdiction (AOJ) via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The veteran's bilateral audiometric test results have not 
corresponded to numeric designations worse than Level V in 
the right ear and Level V in the left ear at an time over the 
appeals period.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 4.85, Diagnostic Code 6100 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits pursuant to the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  The Board notes 
that for claims pending before VA on or after May 30, 2008, 
38 C.F.R. 3.159 was recently amended to eliminate the 4th 
element requirement that VA request that a claimant submit 
any evidence in his or her possession that might pertain to 
the claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 2008).  
Consequently, here, the presence of notice of this element is 
of no consequence since it is no longer required by law.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).   Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, supra. 

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant notification followed by readjudication of 
the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the duty to notify was satisfied subsequent to 
the initial AOJ decision by way of a letter sent to the 
appellant in May 2008 that fully addressed all notice 
elements.  The letter informed the appellant of what evidence 
was required to substantiate the claim and of the 
appellant's, VA's respective duties for obtaining evidence 
and that to establish an increased rating, the evidence must 
show that his service-connected disability had gotten worse.  
In March 2008, the Veteran was informed about the types of 
lay and medical evidence that would substantiate his claim 
and was informed how the VA determines a disability rating.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Finally, the 
May 2008 letter met the notice requirements set out in 
Vazquez-Flores.  

Under such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant notification followed by readjudication of 
the claim, such as a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).  

In this case, the Board finds that any timing error was not 
prejudicial to the appellant because the actions taken by VA 
after providing the Veteran with notice which met all 
relevant requirements have essentially cured the error in the 
timing of notice.  Not only has the appellant been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim and given ample time to respond, but 
the AOJ also readjudicated the case by way of a September 
2008 supplemental statement of the case issued after the 
notice was provided.  In addition, neither the Veteran nor 
his representative has alleged how any timing error prevented 
him from meaningfully participating in the adjudication of 
his claim.  As such, the Veteran has not established 
prejudicial error in the timing of VCAA notice.  See Shinseki 
v. Sanders / Simmons, 129 S. Ct. 1696 (2009).  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide this appeal as the timing error 
did not affect the essential fairness of the adjudication.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Service treatment records, VA medical 
records and examination reports, non-VA medical records and 
lay statements have been associated with the record.  The 
appellant was afforded VA audiological examinations in August 
2003, June 2005 and May 2007.  Significantly, neither the 
appellant nor his or her representative has identified, and 
the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Increased Rating Claims

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the veteran's symptomatology with the criteria set forth in 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  Separate 
diagnostic codes identify the various disabilities and the 
criteria for specific ratings.  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  

Where service connection has already been established and an 
increase in the disability rating is at issue, as in the 
present case regarding the veteran's increased rating claims, 
it is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
The Board notes that the Court, in Hart v. Mansfield, 21 Vet. 
App. 505 (2007), held that staged ratings are appropriate for 
an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  In 
reaching this conclusion, the Court observed that when a 
claim for an increased rating is granted, the effective date 
assigned may be up to one year prior to the date that the 
application for increase was received if it is factually 
ascertainable that an increase in disability had occurred 
within that timeframe.  38 U.S.C. § 5110.  Accordingly, the 
relevant temporal focus for adjudicating an increased rating 
claim is on the evidence concerning the state of the 
disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.

The Veteran contends that his bilateral hearing loss is more 
severe than is reflected in his 20 percent disability rating.  
He is service-connected for bilateral hearing loss at a 20 
percent disability rating under 38 C.F.R. § 4.85, Diagnostic 
Code 6100.  To evaluate the degree of disability from 
defective hearing, the Rating Schedule establishes 11 
auditory acuity levels from Level I for essentially normal 
acuity through Level XI for profound deafness.  These are 
assigned based on a combination of the percent of speech 
discrimination (Maryland CNC) and the puretone threshold 
average, as contained in a series of tables within the 
regulations.  The puretone threshold average is the sum of 
the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, 
divided by four.  These averages are entered into a table of 
the Rating Schedule to determine the auditory acuity level of 
each ear, and these auditory acuity levels are entered into 
another table of the Rating Schedule to determine the 
percentage disability rating.  38 C.F.R. § 4.85.  

An August 2003 VA audiological report showed the following 
pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
45
75
85
LEFT
30
30
50
70
85

The average was 59 in both ears and speech recognition 
ability was 70 percent in both ears.  The Veteran indicated 
that he has difficulty understanding conversation, 
understanding speech in noisy environments and listening to 
the television and the radio.  The impression was bilateral 
moderate to severe sensorineural hearing loss and moderately 
severe reduced speech recognition ability.  These results 
warrant findings of hearing acuity of Level V in both ears, 
commensurate with a 20 percent disability rating under Table 
VII of 38 C.F.R. § 4.84.

A June 2005 VA audiological report showed the following pure 
tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
40
50
85
85
LEFT
45
45
60
70
75

The average was 65 in his right ear and 63 in his left ear.  
Speech recognition ability was 70 percent in both ears.  The 
Veteran reported difficulty understanding conversations and 
speech in noisy environments and listening to the television 
and the radio.  The impression was mild to severe 
sensorineural hearing loss and decreased word recognition in 
the right ear and moderate to severe sensorineural hearing 
loss and decreased word recognition in the left ear.  These 
results warrant findings of hearing acuity of Level V in both 
ears, commensurate with a 20 percent disability rating under 
Table VII of 38 C.F.R. § 4.84.

A May 2007 VA audiological report showed the following pure 
tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
40
70
80
LEFT
20
25
45
65
70

The average was 53.75 in his right ear and 51.25 in his left 
ear.  Speech recognition ability was 80 percent in both ears.  
The Veteran reported difficulty understanding group 
conversations watching television.  The impression was 
bilateral hearing within normal limits from 500 Hertz to 1000 
Hertz with mild to severe sensorineural hearing loss from 
1500 Hertz to 4000 Hertz and reduced speech recognition 
ability in both ears.  These results warrant findings of 
hearing acuity of Level IV in both ears, which would not 
provide the Veteran with a disability rating higher than 20 
percent under Table VII of 38 C.F.R. § 4.84.

The record contains December 2005 private audiological 
examination results, but because they do not include 
controlled speech discrimination tests (Maryland CNC) scores, 
they cannot be used for evaluation purposes.  38 C.F.R. 
§ 4.85(a).  Although the Board sympathizes with the Veteran's 
difficulties due to hearing loss, the Board is constrained to 
abide by VA regulations, which mechanically apply testing 
results to the applicable regulations.  

The Board notes that 38 C.F.R. § 4.86 provides for 
exceptional patterns of hearing impairment; however, the 
Veteran's audiometric test results do not meet the criteria 
set out in this regulation.  38 C.F.R. § 4.86 (2008).

The Board has also considered whether it is appropriate to 
assign "staged ratings," in accordance with Hart, supra.  
However, the medical evidence demonstrates that the Veteran's 
service-connected bilateral hearing loss does not meet the 
criteria for a higher rating at any time over the appeals 
period.  Therefore, the assignment of staged evaluations in 
this case is not necessary.

The Board notes that, in Martinak v. Nicholson, 21 Vet. App. 
447, 455 (2007), the Court held that, relevant to VA 
audiological examinations, in addition to dictating objective 
test results, a VA audiologist must fully describe the 
functional effects caused by a hearing disability in his or 
her final report.  The Board notes that the Veteran reported 
to his VA examiners that he had difficulty understanding 
conversations and speech in noisy environments and listening 
to the television and the radio.  While the VA examiners did 
not specifically address the functional effects caused by the 
Veteran's bilateral hearing loss disability, the Board finds 
that no prejudice results to the Veteran and, as such, the 
Board may proceed with a decision.  

In this regard, the Board notes that the Court's rationale in 
requiring an examiner to consider the functional effects of a 
Veteran's hearing loss disability involves the potential 
application of 38 C.F.R. § 3.321(b) in considering whether 
referral for an extraschedular rating is warranted.  
Specifically, the Court noted that, "unlike the rating 
schedule for hearing loss, § 3.321(b) does not rely 
exclusively on objective test results to determine whether a 
referral for an extraschedular rating is warranted.  The 
Secretary's policy [requiring VA audiologists to describe the 
effect of a hearing disability on a Veteran's occupational 
functioning and daily activities] facilitates such 
determinations by requiring VA audiologists to provide 
information in anticipation of its possible application."  
Id.  

While the VA examiners may have inadequately addressed the 
functional effect of the Veteran's hearing loss disability, 
the Board notes that the Veteran's own reports adequately 
address this issue.  Therefore, the Board finds that no 
prejudice results to the Veteran in that the functional 
effects of his hearing loss disability are adequately 
addressed by the remainder of the record and are sufficient 
for the Board to consider whether referral for an 
extraschedular rating is warranted under 38 C.F.R. 
§ 3.321(b).

There is no evidence of record that the Veteran's service-
connected bilateral hearing loss causes marked interference 
with employment, or necessitates frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  Therefore, it is not 
required to remand this matter for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2008).  Thus, the 
preponderance of the evidence is against the assignment of a 
higher disability rating for the Veteran's bilateral hearing 
loss.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

A disability rating in excess of 20 percent for bilateral 
hearing loss is denied.


REMAND

The Veteran contends that his service-connected 
schizoaffective disorder is more severe than is reflected by 
his 30 percent disability rating, and that it therefore 
warrants a higher disability rating.  

The duty to assist includes obtaining additional medical 
records or an examination when necessary to make an adequate 
determination.  Duenas v. Principi, 18 Vet. App. 512 (2005).  
As it appears that the Veteran has been receiving ongoing 
treatment for his service-connected schizoaffective disorder, 
on remand, the AOJ should obtain any current medical records 
showing psychiatric treatment.

The Court has held that when a claimant has both service-
connected and nonservice-connected disabilities, the Board 
must attempt to discern the effects of each disability and, 
where such distinction is not possible, attribute such 
effects to the service-connected disability.  Mittleider v. 
West, 11 Vet. App. 181, 182 (1998).  An August 2003 VA 
examination report shows that the Veteran was diagnosed with 
schizoaffective disorder and paranoid personality features.  
September, October and November 2003 VA medical records show 
that the Veteran was diagnosed with psychotic disorder not 
otherwise specified, Alzheimer's-type dementia by history and 
a possibility of posttraumatic stress disorder (PTSD).  An 
August 2004 private Psychiatric Evaluation shows that the 
Veteran was diagnosed with major depression with psychotic 
features and PTSD with a question of schizoaffective 
disorder, chronic with acute exacerbation, depressive type.  
A December 2005 VA medical record shows that the Veteran was 
diagnosed with schizophrenia, residual type, dementia-
Alzheimer's type by history, possible PTSD, and a history of 
schizophrenia, schizo-affective type with paranoid features 
and history of major depressive disorder with psychotic 
features.  A September 2006 private psychiatric report shows 
that the Veteran was diagnosed with chronic schizoaffective 
disorder, depressive type with a question of chronic major 
depressive disorder and chronic posttraumatic stress 
disorder.  A May 2007 VA examination report shows that the 
Veteran was diagnosed with chronic schizophrenia, residual 
type and that the examiner did not find any other mental 
disorder.  However, in this same report, it was noted that 
the Veteran underwent a Social Work Survey in order to report 
the Veteran's behavior and other activities.  He was visited 
without previous notification to him or his family.  The 
examiner who performed the study noted that the Veteran has 
experienced PTSD throughout his life.  VA medical records 
showing treatment from June 2007 to June 2008 show that the 
Veteran had experienced PTSD throughout his life and was 
enrolled in therapy for depression.  On remand, the VA 
examiner should determine the correct diagnoses for the 
Veteran's psychiatric disorders and whether it is possible to 
separate the symptomatology of his service-connected 
schizoaffective disorder with his other psychological 
disorders.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the veteran to 
identify all health care providers that 
have treated him for his psychiatric 
disorders.  The AOJ should attempt to 
obtain records from each health care 
provider he identifies that might have 
available records.  If records are 
unavailable, please have the provider so 
indicate.  

2.  The AOJ should schedule the Veteran 
for VA psychiatric examination.  The 
claims file, treatment records and this 
remand must be made available to the 
examiner for review of the pertinent 
evidence in connection with the 
examination, and the report should so 
indicate.  The examiner should perform 
any tests or studies deemed necessary for 
accurate assessments. 

The Veteran is service-connected for 
schizoaffective disorder, but he has also 
been diagnosed with PTSD, Alzheimer's-
type dementia and depression.  Upon 
examination, the examiner should first 
provide diagnoses of any current 
psychiatric disorders and, if possible, 
indicate whether the Veteran has any 
psychiatric disorders that are separate 
and distinct from his service-connected 
schizoaffective disorder.  The examiner 
should then assess the nature and 
severity of the Veteran's service-
connected schizoaffective disorder in 
accordance with the latest AMIE worksheet 
for rating psychiatric disorders. 

The examiner should give detailed 
clinical findings of the symptomatology 
attributable to the veteran's service-
connected schizoaffective disorder, 
including speech patterns, occurrence of 
panic attacks, impairment of memory, 
abstract thinking and judgment, 
disturbances of mood and ability to 
establish and maintain effective work and 
social relationships.  The examiner 
should provide a current Global 
Assessment of Functioning (GAF) score and 
indicate any occupational and social 
impairment according to the rating 
criteria and GAF.  

The examiner should reconcile the 
conflicting diagnoses in the record and 
clearly outline the rationale and discuss 
the medical principles involved for any 
opinions expressed.  If the requested 
medical opinions cannot be given, the 
examiner should state the reason why.
 
3.  After completion of the above, the 
AOJ should readjudicate the Veteran's 
claims, taking into consideration the 
holding in Mittleider v. West, 11 Vet. 
App. 181 (1998) for his claim for an 
increased rating for schizoaffective 
disorder.  If any determination remains 
unfavorable to the Veteran, he and his 
representative should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.  

No action by the Veteran is required until he receives 
further notice; however, the Veteran is advised that failure 
to cooperate by reporting for examination without good cause 
may have adverse consequences on his claim.  38 C.F.R. 
§ 3.655 (2008).  The appellant and his representative have 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


